DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on April 25, 2022 and is acknowledged.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a fixed axis”, “a controller” and “dispensing system” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1 and 10, “data entry device by which a user may open the door by entering date into the data entry device”
Claims 9 and 18, “dispensing system for dispensing the items to a user
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Claims 1 and 10, “data entry device by which a user may open the door by entering date into the data entry device” is interpreted as a card reader as described in paragraph [0029] of the specification.
Claims 9 and 18, “dispensing system for dispensing the items to a user” is interpreted as a vending machine as described in paragraph [0027] of the specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 in line 16, recites the limitations “a position of the fixed axis does not change relative to the collection area” is indefinite, the limitation is considered to be a negative limitation and the specification does not provide the reason to exclude the relevant limitation.
Claim 10 in line 16, recites the limitations “a position of the fixed axis does not change relative to the collection area” is indefinite, the limitation is considered to be a negative limitation and the specification does not provide the reason to exclude the relevant limitation.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra US. Patent (4,147,100) hereinafter Dykstra in view of Fitzgerald et al. US. Patent (5,713,270) hereinafter Fitzgerald.
Regarding claim 1,
Dykstra discloses a system (figure 1, element 10) for receiving items, the system comprising:
a housing (see fig.2, i.e. a housing enclosing the system);
a collection area (23) defined within a lower portion of the housing (see fig.2);
a portal (29) in the housing through which the items may be received into the housing (see fig.2);
a door (12) selectively covering the portal to selectively permit and prevent access to the collection area in the housing (col.1, lines 21-25);
a compactor assembly (32) within the housing positioned superjacent to the collection area (fig.2, i.e. the compactor assembly (32) is above the collection area (23)) to selectively compact a plurality of the items (trashes) within the collection area (23, see col. 3 lines 45-55, col.7 lines 41-42, i.e. the ram (39) extends to compact the items; column 6, line 48-59, i.e. the ram is actuated selectively via an item counter or an actuation of a key);
a paddle (50, see fig. 6 and 7) as part of the compactor assembly (32), the paddle (50) being mounted in the housing (see fig.2) for movement pivotally about a fixed axis (axis coaxial with element 49, see fig.2) to and between a rest position and a compacting position (see fig.2), 

    PNG
    media_image1.png
    765
    660
    media_image1.png
    Greyscale

the paddle (50) contacting and compacting the plurality of items within the collection area when in the compacting position (see col.7, lines 5-18); 
wherein a position of the fixed axis (see fig.2 above) does not change relative to the collection area when the paddle pivots to and between the rest and compacting positions (the position of the axis does not change when pivoting see fig.2);
wherein the paddle (50) has a generally planar face which contacts and compacts the plurality of items within the collection area when in the compacting position to allow for additional items to be received into the collection area after the paddle has returned from the compacting position to the rest position (figure 2 and column 7, line 66 to column 8, line 12, i.e. the paddle (50) returns to rest position after compaction); and
a controller (figure 14) operably coupled to the compactor assembly to provide for coordinated operation thereof (column 5, lines 24-35, i.e. electric controls that operate the compactor assembly).
Dykstra does not disclose a data entry device coupled to the door by which a user may open the door by entering date into the data entry device, and coupled to the controller; 
Dykstra and Fitzgerald disclose both art in the same field of endeavor (i.e. compactor).
Fitzgerald, in a similar art, teaches a compactor system (figure 1) comprising a controller (figure 7) and a data entry device coupled to the controller, the device granting selective access to the collection area (column 8, lines 30-50, i.e. the door is unlocked once required credentials are met within the controller). Since Fitzgerald teaches the data entry device to be able to unlock a door and grant access to the collection area (column 8, lines 30-50) therefore,
It would have been obvious to the skilled artisan before the effective filing date to construct the compactor of Dykstra to include the data entry device coupled to the controller as taught by Fitzgerald, as it would be beneficiary to Dykstra, to provide selective access to the collection area.
Regarding claim 3,
The prior art Dykstra as modified by Fitzgerald, discloses all limitations in claim 1.
Dykstra discloses wherein the paddle (50) is generally vertical when in the rest position and generally horizontal when in the compacting position (see fig.2 above).
Regarding claim 4,
The prior art Dykstra as modified by Fitzgerald, discloses all limitations in claim 1.
Dykstra discloses wherein the paddle (50) pivots through an arc of about 90 degree to and from the rest position and the compacting position (see fig.2 above, shown the about 90 degree).
Regarding claim 5,
The prior art Dykstra as modified by Fitzgerald, discloses all limitations in claim 1.
Dykstra discloses a diverter (71) positioned in the portal to direct at least some of the items received therethrough into the collection area (23, see col.4, lines 48-51 and additionally fig.2).
Regarding claim 6,
The prior art Dykstra as modified by Fitzgerald, discloses all limitations in claim 5.
Dykstra discloses the portal (29) further comprises a partition (figure 2, element 64) dividing the portal into first and second portal portions, each of which is adapted to receive items therein (see fig. 2 below, i.e. the partition in the horizontal position forms first and second portions of the portal (29)).

    PNG
    media_image2.png
    825
    792
    media_image2.png
    Greyscale

Regarding claim 7, 
The prior art Dykstra as modified by Fitzgerald, discloses all limitations in claim 6.
Dykstra further discloses wherein the diverter is positioned in the first portal potion of the portal (see fig. 2 above (i.e. claim 6)).
Regarding claim 8, 
The prior art Dykstra as modified by Fitzgerald, discloses all limitations in claim 6.
Dykstra further wherein the items received in the first portal portion are deposited into a first portion of the collection area and the items received in the second portal portion are deposited into a second portion of the collection area, spaced from the first portion of the collection area (see fig.3 as annotated below, i.e. Dykstra’s compactor system is capable of receiving items in the first portion of the portal that end up being deposited in a first portion of the collection area, and the system is also capable of receiving items in the second portion of the portal that end up being deposited in a second portion of the collection area; it is noted that the claim limitations are drawn towards the travel paths of the items, which are not positively recited, required, components of the claimed system. Such intended use recitations of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2111.02 and MPEP 2114(II)). 

    PNG
    media_image3.png
    840
    1124
    media_image3.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dykstra US. Patent (4,147,100) in view of Fitzgerald et al. US. Patent (5,713,270) as applied to claim 1 above, and further in view of Little et al. US. Patent (6,418,841) hereinafter Little.
Regarding claim 2, 
The prior art Dykstra as modified by Fitzgerald, discloses all limitations in claim 1.
Dykstra discloses a sensor (110) for pressure and the compactor assembly being actuated by an timer (95) to close a switch (94) connected to the controller thereby actuates the compactor assembly to move the paddle (50) from the rest position toward the compacting position (compacting cycle) thereby compacting the plurality of items to a level below the predefined height (see col.5 lines 24-35 and col.6 lines 53-56), however Dykstra does not disclose a sensor that actuates the compactor assembly based on accumulated item levels.
Dykstra and Little disclose both art in the same field of endeavor (i.e. compactor).
Little, in a similar art, teaches a compactor system (figure 1) comprising a sensor (72,74) positioned within the housing relative to the collection area (52, chamber) and coupled to the controller to identify when the plurality of items in the collection area has reached a predefined height and thereby actuate the compactor assembly to move the paddle from the rest position toward the compacting position thereby compacting the plurality of items to a level below the predefined height (see col.12, lines 39-57, i.e. the controller (240) actuates the ram of the compactor assembly via the photosensor (74) signals). Since Little teaches the sensor to be able to automatically actuate the compactor when a certain item height is reached inside the collection area (see col.12, lines 39-57) therefore,
It would have been obvious to the skilled artisan before the effective filing date to replace the timer and switch of Dykstra with a photosensor as taught by Little, as it would be beneficiary to Dykstra, to automatically actuate the compactor when a certain item height is reached inside the collection area.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dykstra US. Patent (4,147,100) in view of Fitzgerald et al. US. Patent (5,713,270) as applied to claim 1 above, and further in view of Molewyk et al. US. Publication (2011/0304433) hereinafter Molewyk.
Regarding claim 9, 
The prior art Dykstra as modified by Fitzgerald, discloses all limitations in claim 1.
Dykstra discloses a receiving system (10, see fig. 1) however Dykstra does not disclose a dispensing system. 
Dykstra and Little disclose both art in the same field of endeavor (i.e. receiving machine).
Molewyk, in a similar art, teaches an assembly (see fig. 1) comprising a dispensing system coupled with a receiving system (fig. 2, i.e. a dispensing system to the left, and a receiving system to the right), in order to account for all items dispensed and received (paragraph [0001]). Since Molewyk teaches the dispensing system to be able to supply and account for all items (paragraph [0001]) therefore,
It would have been obvious to one of ordinary skill in the art, before the effective filling date to combine the receiving system of Dykstra with a dispensing system as taught by Molewyk, in order to supply and account for all items.
Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dykstra US. Patent (4,147,100) in view of Fitzgerald et al. US. Patent (5,713,270) and Little et al. US. Patent (6,418,841) hereinafter Little.
Regarding claim 10, 
Dykstra discloses a system (figure 1, element 10) for receiving items, the system comprising:
a housing (see fig.2, i.e. a housing enclosing the system);
a collection area (23) defined within a lower portion of the housing (see fig.2);
a portal (29) in the housing through which the items may be received into the housing (see fig.2);
a door (12) selectively covering the portal to selectively permit and prevent access to the collection area in the housing (col.1, lines 21-25);
a compactor assembly (32) within the housing positioned superjacent to the collection area (fig.2, i.e. the compactor assembly (32) is above the collection area (23)) to selectively compact a plurality of the items (trashes) within the collection area (23, see col. 3 lines 45-55, col.7 lines 41-42, i.e. the ram (39) extends to compact the items; column 6, line 48-59, i.e. the ram is actuated selectively via an item counter or an actuation of a key);
a paddle (50, see fig. 6 and 7) as part of the compactor assembly (32), the paddle (50) being mounted in the housing (see fig.2) for movement pivotally about a fixed axis (axis coaxial with element 49, see fig.2) to and between a rest position and a compacting position (see fig.2), 
the paddle (50) contacting and compacting the plurality of items within the collection area when in the compacting position (see col.7, lines 5-18); 
wherein a position of the fixed axis (see fig.2 above) does not change relative to the collection area when the paddle pivots to and between the rest and compacting positions (the position of the axis does not change when pivoting see fig.2);
wherein the paddle (50) has a generally planar face which contacts and compacts the plurality of items within the collection area when in the compacting position to allow for additional items to be received into the collection area after the paddle has returned from the compacting position to the rest position (figure 2 and column 7, line 66 to column 8, line 12, i.e. the paddle (50) returns to rest position after compaction); and
a controller (see fig.14) operably coupled to the compactor assembly to provide for coordinated operation thereof (column 5, lines 24-35, i.e. electric controls that operate the compactor assembly).
a sensor (110) for pressure and the compactor assembly being actuated by an timer (95) to close a switch (94) connected to the controller thereby actuates the compactor assembly to move the paddle (50) from the rest position toward the compacting position (compacting cycle) thereby compacting the plurality of items to a level below the predefined height (see col.5 lines 24-35 and col.6 lines 53-56),
a diverter (71 see fig.2) positioned in the portal to direct at least some of the items received therethrough into the collection area (column 4, lines 48-51).
Dykstra does not disclose a data entry device coupled to the door by which a user may open the door by entering date into the data entry device, and coupled to the controller and a sensor that actuates the compactor assembly based on accumulated item levels; 
Dykstra and Fitzgerald disclose both art in the same field of endeavor (i.e. compactor).
Fitzgerald, in a similar art, teaches a compactor system (figure 1) comprising a controller (figure 7) and a data entry device coupled to the controller, the device granting selective access to the collection area (column 8, lines 30-50, i.e. the door is unlocked once required credentials are met within the controller). Since Fitzgerald teaches the data entry device to be able to unlock a door and grant access to the collection area (column 8, lines 30-50) therefore,
It would have been obvious to the skilled artisan before the effective filing date to construct the compactor of Dykstra to include the data entry device coupled to the controller as taught by Fitzgerald, as it would be beneficiary to Dykstra, to provide selective access to the collection area.
Dykstra and Little disclose both art in the same field of endeavor (i.e. compactor).
Little, in a similar art, teaches a compactor system (figure 1) comprising a sensor (72,74) positioned within the housing relative to the collection area (52, chamber) and coupled to the controller to identify when the plurality of items in the collection area has reached a predefined height and thereby actuate the compactor assembly to move the paddle from the rest position toward the compacting position thereby compacting the plurality of items to a level below the predefined height (see col.12, lines 39-57, i.e. the controller (240) actuates the ram of the compactor assembly via the photosensor (74) signals). Since Little teaches the sensor to be able to automatically actuate the compactor when a certain item height is reached inside the collection area (see col.12, lines 39-57) therefore,
It would have been obvious to the skilled artisan before the effective filing date to replace the timer and switch of Dykstra with a photosensor as taught by Little, as it would be beneficiary to Dykstra, to automatically actuate the compactor when a certain item height is reached inside the collection area.
Regarding claim 11, 
The prior art Dykstra as modified by Fitzgerald and Little, discloses all limitations in claim 10.
Dykstra discloses wherein the paddle (50) is generally vertical when in the rest position and generally horizontal when in the compacting position (see fig.2 above).
Regarding claim 12, 
The prior art Dykstra as modified by Fitzgerald and Little, discloses all limitations in claim 10.
Dykstra discloses wherein the paddle (50) pivots through an arc of about 90 degree to and from the rest position and the compacting position (see fig.2 above, shown the about 90 degree).
Regarding claim 13, 
The prior art Dykstra as modified by Fitzgerald and Little, discloses all limitations in claim 10.
Dykstra discloses the portal (29) further comprises a partition (figure 2, element 64) dividing the portal into first and second portal portions, each of which is adapted to receive items therein (see fig. 2 of claim 6, i.e. the partition in the horizontal position forms first and second portions of the portal (29)).
Regarding claim 14, 
The prior art Dykstra as modified by Fitzgerald and Little, discloses all limitations in claim 13.
Dykstra further discloses wherein the diverter is positioned in the first portal potion of the portal (see fig. 2 above (i.e. claim 6)).
Regarding claim 15, 
The prior art Dykstra as modified by Fitzgerald and Little, discloses all limitations in claim 13.
Dykstra further wherein the items received in the first portal portion are deposited into a first portion of the collection area and the items received in the second portal portion are deposited into a second portion of the collection area, spaced from the first portion of the collection area (see fig.3 as annotated below, i.e. Dykstra’s compactor system is capable of receiving items in the first portion of the portal that end up being deposited in a first portion of the collection area, and the system is also capable of receiving items in the second portion of the portal that end up being deposited in a second portion of the collection area; it is noted that the claim limitations are drawn towards the travel paths of the items, which are not positively recited, required, components of the claimed system. Such intended use recitations of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2111.02 and MPEP 2114(II)). 
Regarding claim 16, 
The prior art Dykstra as modified by Fitzgerald and Little, discloses all limitations in claim 11.
Dykstra’s system is capable of receiving scrubs (figure 2, i.e. the door (12), portal (29), and collection area (23) can accommodate scrubs).
Examiner notes, the material (i.e. item or scrubs) worked upon by a structure being claimed does not impart patentability to the claims. See MPEP §2115
Regarding claim 17, 
The prior art Dykstra as modified by Fitzgerald and Little, discloses all limitations in claim 11.
Dykstra further discloses a second door (14) in the housing for access to the collection area (23) and through which the items may be retrieved from the collection area (23, see fig.1 and 2).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dykstra US. Patent (4,147,100) in view of Fitzgerald et al. US. Patent (5,713,270) and Little et al. US. Patent (6,418,841) hereinafter Little as applied to claim 11 above, and further in view of Molewyk et al. US. Publication (2011/0304433) hereinafter Molewyk.
Regarding claim 18, 
The prior art Dykstra as modified by Fitzgerald and Little, discloses all limitations in claim 11.
Dykstra discloses a receiving system (10, see fig. 1) however Dykstra does not disclose a dispensing system. 
Dykstra and Little disclose both art in the same field of endeavor (i.e. receiving machine).
Molewyk, in a similar art, teaches an assembly (see fig. 1) comprising a dispensing system coupled with a receiving system (fig. 2, i.e. a dispensing system to the left, and a receiving system to the right), in order to account for all items dispensed and received (paragraph [0001]). Since Molewyk teaches the dispensing system to be able to supply and account for all items (paragraph [0001]) therefore,
It would have been obvious to one of ordinary skill in the art, before the effective filling date to combine the receiving system of Dykstra with a dispensing system as taught by Molewyk, in order to supply and account for all items.
Response to Arguments
In response to Applicant’s arguments in the remarks dated 04/25/2022 about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below.
With respect to claims 1 and 10, as stated in Applicant argument of pages 1-3, Applicant traverses the rejection on the ground of the limitation “fixed axis” and amended the claims  to further clarify the limitation.
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
Reference Dykstra is drawn to a compactor  for compacting item such as trash, the apparatus includes structures such as a housing, a collection area, a portal, a door, a compactor assembly and a paddle. In the claims, the paddle is recited to “pivotally about a fixed axis” and “a position of the fixed axis does not change relative to the collection area when the paddle pivots” and figure 2 clearly shown the paddle (element 50) to pivot to a fixed axis (coaxial with element 49) and the position of the axis does not change when pivoting. The references discloses the structures and is capable of performed as claimed.
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 25, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725